Case 1:18-cv-01899-CFC-SRF Document 152 Filed 10/30/20 Page 1 of 3 PagelD #: 4137

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
CYTIVA SWEDEN AB and
GLOBAL LIFE SCIENCES
SOLUTIONS USA LLC,
Plaintiffs,
Civil Action No. 18-1899-CFC

Vv.

BIO-RAD LABORATORIES,
INC.,

Nemes “omg! “nage” ngpe” “ieee” “tagger” “tema” “eee” nee” “ee “Seeet” Nee”

Defendant.

 

ORDER

Defendant has filed objections (D.I. 145) to two oral discovery rulings made
by the Magistrate Judge on September 2, 2020 (D.I. 145-1 at 8-9, 11-12).
Plaintiffs have responded (D.I. 149). I have reviewed the transcript of the
Magistrate Judge’s rulings and the parties’ papers filed in connection with
Defendants’ objections.

The first ruling denied Defendant’s motion to strike Plaintiffs’ second
supplemental response to an interrogatory about the conception and reduction to
practice of the inventions claimed by the asserted patents. The second ruling
denied Defendant’s motion to compel the production of certain regulatory

submissions.
Case 1:18-cv-01899-CFC-SRF Document 152 Filed 10/30/20 Page 2 of 3 PagelD #: 4138

The Magistrate Judge had the authority to make these rulings under 28
U.S.C. § 636(b)(a)(A). I may reconsider the rulings only if “it has been shown that
[they are] clearly erroneous or contrary to law.” Id.

With respect to the first ruling, the Magistrate Judge in my view correctly
weighed the relevant factors set forth in Meyers v. Pennypack Woods Home
Ownership Ass’n, 559 F.2d 894, 905 (3d Cir.1977). I find especially compelling
the Magistrate Judge’s findings that Defendant did not make a specific showing of
prejudice and that Defendant declined without explanation Plaintiffs’ offer to allow
Defendant to take additional discovery to cure any prejudice.

With respect to the second ruling, I agree with the Magistrate Judge’s
findings and her decision to deny Defendant’s request for an order to compel
production of regulatory submissions that identified competitors in the modular
chromatography product market. I, too, am satisfied with Plaintiffs’ representation
that they conferred with Dr. Darby after his deposition and determined that the
documents Dr. Darby referenced in his deposition do not exist. I also agree that
the document requests identified by Defendant are not directed specifically to
regulatory submissions and that the document request most relevant, RFP 68, calls
only for the production of documents “sufficient to identify any companies” that
Plaintiffs believe participate in the “modular preparative market.” For that reason,

given Dr. Darby’s testimony and the documents produced to Defendant in
Case 1:18-cv-01899-CFC-SRF Document 152 Filed 10/30/20 Page 3 of 3 PagelD #: 4139

discovery (see D.I. 141, Exs. B, C, D, and E), even if regulatory submissions
existed, they would be, as the Magistrate Judge concluded, cumulative and not
proportional to the needs of the case.

Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ objections (D.I.

145) are OVERRULED.

/6.38-20 tok 7 aH

Date United States Distriét Judge
